This case presents error from the district court of Pontotoc county. There is filed what purports to be a case-made and a transcript of the record. The case-made presents nothing for our consideration by reason of the fact that counsel for plaintiffs in error failed to serve the same upon the defendant in error or its counsel, or to give any notice of the time and place for the signing and settling of the same, and no suggestions of *Page 624 
amendments were made; it is therefore a nullity. Nor is there any bill of exceptions. Hence, assuming the sufficiency of the certificate of the clerk made to the transcript, there is nothing presented for our review. No claim is made in the brief of counsel that any error was committed by the court except in its refusal to sustain a motion to set aside the judgment, an error occurring on the trial.
As this question cannot be presented by the record, the judgment of the trial court is affirmed.
HAYES and KANE, JJ., concur; TURNER, C. J., and WILLIAMS, J., absent, and not participating.